Citation Nr: 9904798	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  95-07 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to a rating in excess of 10 percent disabling 
for residuals of a right wrist injury, status post carpal 
tunnel release.

2. Entitlement to service connection for a heart condition, 
claimed as chest pains, dizziness and lightheadedness.

3. Entitlement to an increased (compensable) rating for 
chorioretinal scar, right optic nerve head.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel

INTRODUCTION

The veteran had various periods of active service with the 
Army National Guard from March 1984 to May 1989 and active 
service with the Air Force from May 1989 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1993 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Portland, Oregon which denied service connection 
for chest pains with dizziness and lightheadedness.  The 
veteran was service connected for residuals of a right wrist 
injury, status post carpal tunnel release in the same May 
1993 RO decision.  The RO granted a 10 percent disability 
rating by analogy pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8599-8515.  In his May 1994 notice of disagreement, the 
veteran disagreed with the 10 percent rating to his right 
wrist, contending that he is entitled to a higher rating.  A 
timely appeal has been perfected as to this issue.

The issue entitlement to an increased rating for 
chorioretinal scar, right optic nerve head will be discussed 
in the REMAND portion of this decision. 


FINDINGS OF FACT

1. The veteran's residuals of a right wrist injury, status 
post carpal tunnel release are manifested by give-way 
weakness which is functional in nature; subjective 
complaints of numbness, tingling and pain; and slight 
limitation of motion on dorsiflexion and palmar flexion.

2. There is no evidence of cardiovascular disease in service, 
no evidence of current cardiovascular disease and no 
evidence demonstrating that the veteran's claimed 
cardiovascular disability, manifested by chest pains, 
lightheadedness or dizziness, is related to service.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
residuals of a right wrist injury, status post carpal 
tunnel release have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Codes 8599-
8515, 5214, 5215 (1998).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a 
cardiovascular disability. 38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to a rating in excess of 10 percent disabling for 
residuals of a right wrist injury, status post carpal tunnel 
release.

Initially, the Board notes the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is awarded service connection for a disability and 
appeals the RO's rating determination, the claim continues to 
be well grounded as long as the claim remains open and the 
rating schedule provides for a higher rating.  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Therefore, VA has a 
duty to assist the veteran with the development of evidence 
to support his claim.  38 U.S.C.A. § 5107(a).  In this case, 
the Board is satisfied that all facts which are relevant to 
this issue have been properly developed.

Relevant Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

It is essential that each disability be viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Medical 
evaluation reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.   In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

Medical reports from private physician Donald O. W. are 
associated with the claims file.  Reports dated from October 
1986 to May 1987 reflect that the veteran underwent scar 
revision and surgical decompression of his right median nerve 
through the carpal tunnel.  In the final report dated in May 
1987, the veteran indicated that he still had occasional pain 
when trying to do pushups, sensitivity of the hand in the 
cold and some minor difficulty with pain in the area of his 
scar.  Dr. W. declared him to be medically stationary with no 
permanent partial disability as a result of the injury.  

The service medical records are associated with the claims 
file.  An October 1990 report reflects that the veteran was 
seen for complaints of numbness in his right hand.  The 
veteran reported that these complaints began in September 
1990.  He said that he injured his right wrist in 1985 and 
then re-injured it while on active duty in August 1989 when a 
box fell on his hand.  He indicated that in September 1990, 
he fell on the right hand while playing softball.  On 
examination, the veteran had normal range of motion in his 
right hand.  Strength in his fingers and wrist were 
bilaterally equal.  There was some loss of sensation noted 
around the medial nerve pattern.  The diagnosis was media 
nerve injury.  The veteran was seen again in June and July 
1991 for continuing complaints of pain and muscle cramping.  
Exercises were recommended.

The veteran underwent a VA examination in January 1992.  
Complaints regarding his right hand and wrist included the 
presence of pain, tingling, numbness and coldness.  Physical 
examination revealed the presence of a surgical scar on the 
extensor surface.  Range of motion was to 65 degrees 
dorsiflexion, 75 degrees palmar flexion, 20 degrees dorsal 
deviation and 40 degrees ulnar deviation.  The veteran was 
noted to have decreased light touch and sensitivity to pin 
prick in the right hand and fingers as well as decreased 
strength in his right hand grip.  No deformity or atrophy was 
noted.  X-rays were normal.  The diagnosis was status post-
operative crush injury to the right wrist.  An orthopedics 
examination was recommended.  

A VA orthopedic consultation was obtained in January 1992.  
The veteran reported an injury to the right hand in 1985.  He 
indicated that he had a good recovery from this injury until 
he sustained a crush injury to his right wrist and hand in 
October 1989 while on active duty.  The examiner noted 
moderate tenderness on the flexor surface of the wrist.  
Carpal tunnel signs were negative, bilaterally.  Range of 
motion included flexion to 75/85 degrees, extension to 65/75 
degrees, radial deviation of 20/20 degrees, ulnar deviation 
of 40/40 degrees, pronation of 90/90 degrees, and supination 
of 90/90 degrees.  There was full extension of all digits.  
Sensation was decreased in all digits.  Grip strength was 
also decreased.  The diagnosis was chronic synovitis with 
possible carpal tunnel syndrome.  A neurological consultation 
was recommended to confirm the carpal tunnel portion of the 
diagnosis.

The veteran was seen by private physician Donald O. W. in 
March 1994.  The veteran had weakness of the flexor pollicis 
longus of the right thumb as well as weakness of the flexors 
of the index and long fingers.  The ring and little fingers 
were noted to be slightly weak.  There was no evidence of 
atrophy.  The veteran exhibited decreased light touch 
sensation through the median nerve distribution of the right 
hand.  He was able to flex the interphalangeal joint of the 
thumb and the distal interphalangeal joint of the index.  The 
physician found no reason for the weakness of flexor pollicis 
longus or the digital flexors.  He noted the possibility of 
recurrent carpal tunnel syndrome.  Repeat electrical studies 
were recommended.  It was noted that electrical studies of 
the right median and ulnar nerves in December 1987 were 
normal.

Electromyogram (EMG) studies of the right wrist which were 
conducted in December 1996 were normal.  There was no 
evidence of right carpal tunnel syndrome.

The veteran underwent a VA peripheral nerve examination in 
July 1998.  The veteran reported grip weakness and problems 
holding onto things in his right hand.  The examiner noted 
that the veteran held his right arm stiffly in front of him.  
He exhibited give way weakness in the right upper extremity 
which the examiner also noted could be overcome with much 
encouragement.  The examiner indicated that it was difficult 
to determine the level of weakness of the veteran due to the 
presence of functional embellishment.  The right wrist 
flexors were noted to be weak.  Pinprick sensation was 
diminished in the entire right hand and medial aspect of the 
right forearm.  The examiner noted the presence of callus and 
scar formation over the fingers implying an ability to before 
manual labor with the right hand.  The diagnosis was chronic 
right wrist pain of undetermined etiology.  The examiner 
noted that the exhibited weakness was likely functional in 
nature.  The December 1996 EMG results were confirmed in a 
July 1998 test report and the examiner noted that the right 
upper extremity was normal.  The report also indicated that 
there was no evidence of carpal tunnel syndrome.

Analysis

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

The residuals of a right wrist injury status post carpal 
tunnel release have been rated analogously as paralysis of 
the right median nerve under 38 C.F.R. § 4.124, Diagnostic 
Code 8515 (1998).  Under 38 C.F.R. § 4.124, Diagnostic Code 
8515, mild incomplete paralysis of the median nerve of the 
major extremity warrants a 10 percent disability evaluation.  
When moderate, a 30 percent rating is warranted and when 
severe, a 50 percent rating is warranted.

The Board observes that the words "mild" "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (1998).  
It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1998).

Upon a review of all evidence of record, the Board finds that 
the criteria for a rating in excess of 10 percent for 
residuals of the veteran's right wrist injury pursuant to 
38 C.F.R. § 4.124, Diagnostic Code 8515 is not warranted.  
The EMG studies dated in December 1996 and July 1998 were 
normal.  The results specifically ruled out the presence of 
recurrent carpal tunnel syndrome.  The July 1998 VA examiner 
noted the presence of give-way weakness in the right wrist 
flexors.  However, no objective cause for such weakness was 
identified.  The examiner noted the presence of "functional 
embellishment" and specifically indicated that the weakness 
was likely functional in nature.   There is no medical 
evidence of a relationship between the veteran's current 
complaints and any organic cause, including neurological  
pathology.  Therefore, an increased rating under 38 C.F.R. 
§ 4.124, Diagnostic Code 8515 is not warranted.  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In fairness to the veteran, the Board 
has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  Specifically, there is 
no evidence of compensable limitation of motion.  See 38 
C.F.R. § 4.71, Plate I.  Therefore, a higher evaluation is 
not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5215 
which, in any event, provides a maximum rating of 10 percent.  
Likewise, because ankylosis of the right wrist not having 
been shown in the record, a higher evaluation is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5214. 

In summary, the veteran's service-connected residuals of 
right wrist injury do not appear to be productive of 
impairment in excess of the assigned 10 percent disability 
rating.  Although the medical evidence of record indicates 
the presence of weakness, this is considered to be non-
organic in nature.  The veteran's other complaints of 
numbness, tingling and pain are also not demonstrated by 
objective medical evidence.  Although the Board has taken 
into consideration the veteran's reports of his 
symptomatology, the preponderance of the evidence in this 
case, with respect to the degree of disability, is against 
the veteran's claim and is not in relative equipoise.  Nor 
does the disability picture, as discussed above, more nearly 
approximate a higher rating.  The provisions of 38 U.S.C.A. § 
5107(b) and 38 C.F.R. §§ 3.102, 4.3 and 4.7 (1998), 
therefore, are not for application.  The claim is accordingly 
denied.

Entitlement to service connection for disability 
characterized by chest pains, dizziness and lightheadedness.

Relevant law and Regulations

Service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That 
a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  Service connection may also be 
granted for a disease first diagnosed after service when all 
of the evidence, including that pertinent to service, 
establishes that a current disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Well grounded claims

The threshold question as to all claims presented is whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of 1) a current disability (a medical 
diagnosis); 2) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and 3) of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  See Caluza v. Brown, 
7 Vet. App. 498 (1995).

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

The statutory duty to assist the veteran in the development 
of his claim does not arise unless and until a well-grounded 
claim is presented.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Pertinent background

The veteran's service medical records are associated with the 
claims file.  The records reflect that he was seen in June 
1989 for sharp pain in the pectoral/sternum area.  This pain 
was of a pleuric nature.  No radiation, diaphoresis or chest 
pain/pressure were noted.  The diagnosis was costochondritis, 
or possible reflux.  The veteran was seen for fatigue in 
April 1990.  He also reported insomnia, tightness in his 
chest, and lightheadedness.  He indicated that he was under 
stress.  Vital signs were normal.  An electrocardiogram was 
also normal.  No diagnosis or treatment was rendered.  The 
veteran was seen again for tightness in the chest coupled 
with stress.  The diagnosis was stress.  No discharge 
examination was performed.

At the January 1992 VA examination, the veteran noted that 
for the previous six or seven years, when he is under stress, 
he has left anterior chest pain, shortness of breath and 
lightheadedness which are relieved with rest and relaxation.  
On examination, normal heart sounds with no murmurs or brutes 
were heard.  Rhythm and amplitude were normal as were distal 
pulses.  The veteran underwent an electrocardiogram (EKG) at 
which time sinus bradycardia was noted.  The EKG was 
otherwise normal.  X-rays of the heart were normal.  The 
diagnosis was anxiety-related chest pain.

A February 1995 private medial report from Dr. James C. M. 
reflects that the veteran reported a six week history of 
chest discomfort  which lasted for hours at a time.  A chest 
X-ray was noted to show "what appears of be cardiomegaly".  
The cardiac silhouette was noted to be "definitely 
enlarged" in comparison to films two years older.  The 
diagnosis was chest discomfort reminiscent of pericarditis.

A follow-up examination in March 1995 by the same private 
examiner reflected that the veteran continued to have 
atypical chest discomfort.  His lungs were clear and his 
heart had no murmur, gallop, or rub.  The chest wall was 
nontender.  The examiner noted that the veteran had either 
chest wall pain, a variation of thoracic outlet syndrome or 
psychosomatic discomfort of the chest.  The report 
unequivocally indicated that the discomfort is not cardiac or 
pulmonary in origin.

A report from private physician Daniel M., M.D. dated in May 
1998 reflects that the veteran did not appear to have a 
physical condition that would explain his episodes of chest 
pain, dizziness and lightheadedness.  While the physician 
noted that the veteran did not have a physical cardiac or 
pulmonary condition which would explain his symptoms, he 
noted the possibility that the chest pain could be related to 
a brachial plexus stretch injury sustained several years 
prior to the examination.

A VA mental disorders examination was conducted in July 1998. 
The examiner noted a variety of somatic complaints, including 
tightness in the veteran's chest.  The examiner recommended 
that the veteran undergo a neuropsychological examination for 
evaluation of his symptoms.  The veteran underwent the 
recommended examination in August 1998.  The examiner 
indicated that the veteran had a number of stress-related 
physiological symptoms including chest tightness and pain, 
dizziness, racing heart and shakiness which occur when he is 
under stress.  He was diagnosed with a generalized anxiety 
disorder and dysthymic disorder.  The examiner related the 
veteran's diagnoses to a traumatic childhood.

Analysis

The veteran has filed a claim seeking service connection 
claimed heart condition, manifested by chest pains, dizziness 
and lightheadedness.  See his February 1995 VA Form 9, Appeal 
to Board of Veterans' Appeals, Attachment #2.     

The medical record and statements from the veteran reflect 
that these symptoms have been exhibited by him during and 
since service.  The in-service diagnosis with regard to these 
symptoms was stress; an electrocardiogram was normal.

After service, although Dr. James C. M. suspected heart 
disease, this was ruled out in subsequent examinations.  The 
July 1998 VA examiner related the  symptomatology exhibited 
by the veteran to a diagnosis of generalized anxiety disorder 
and dysthymic disorder.  The July 1998 VA examiner 
specifically related these diagnoses to traumas experienced 
by the veteran as a child.  

As discussed above, in order for a well-grounded claim of 
service connection to be presented, there must be evidence of 
a current disability, evidence of incurrence of a disease in 
service, and a nexus between the two.  See Caluza, supra.  In 
this case, there is no evidence of heart disease during 
service, there is no current diagnosis of heart disease, and 
of course there is no medical nexus evidence.  Thus, none of 
the three prongs of the Caluza analysis have been met.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In this case, the only evidence of the incurrence of heart 
disease in service are the statements of the veteran. A lay 
person's opinion cannot alone provide a foundation for a 
well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
diagnose a disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).
 
Moreover, there is no evidence of a current cardiovascular 
condition.  The Court has held that "[i]n the absence of 
competent medical evidence of a current disability and a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded." 
Chelte v. Brown, 10 Vet. App. 268 (1997).  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability. In Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992), the Court held that the failure to 
demonstrate that a disability is currently manifested 
constitutes failure to present a plausible or well-grounded 
claim.

For the above reasons, the Board finds that the veteran has 
not submitted a well grounded claim of entitlement to service 
connection for heart disease, manifested by chest pains, 
dizziness and lightheadedness.  The benefit sought on appeal 
is accordingly denied.

Additional Comments

The Board wishes to emphasize that the veteran has not 
requested service connection for a psychiatric disability.  
As noted above, in his Substantive Appeal he specifically 
referred to heart disease.  The Board cannot undertake to 
adjudicate another issue on its own initiative.  See 
38 U.S.C.A. § 7104, 7105.  If the veteran wishes to file a 
claim of entitlement to service connection for a psychiatric 
disability, he should contact the RO.

The Board notes that although the veteran served during the 
Persian Gulf War, see 38 C.F.R. § 3.2, he did not serve in 
the Persian Gulf.  In a letter received in January 1999, he 
specifically denied serving overseas or in Operation Desert 
Storm.  This is verified in his DD Form 214.  Accordingly, 
the provisions of 38 C.F.R. § 3.317 (1998) pertaining to such 
service are not for application in this case.  

Because the veteran's claim for service connection is not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to those claims. 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). VA's obligation to assist depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995). The Court has held that the obligation exists only in 
the limited circumstances where the appellant has referenced 
other known and existing evidence.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  VA is not on notice of any other known 
and existing evidence which would make the adjudicated 
service connection claims plausible. The Board's decision 
serves to inform the veteran of the kind of evidence which 
would be necessary to make his claim well-grounded.


ORDER

Entitlement to a rating in excess of 10 percent disabling for 
residuals of a right wrist injury, status post carpal tunnel 
release is denied.

A well-grounded claim not having been submitted, service 
connection for a disability characterized by chest pains, 
dizziness and lightheadedness is denied.



REMAND

Entitlement to an increased (compensable) rating for 
chorioretinal scar, right optic nerve head.

A review of the claims file raises the issue of whether the 
Board has jurisdiction over the issue of entitlement to an 
increased (compensable) rating for chorioretinal scar, right 
optic nerve head which has been certified for appeal by the 
RO.   The Board is obligated to assess its jurisdiction over 
a particular issue before adjudicating the merits of the 
issue.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

It appears that the veteran initially perfected and later 
withdrew an appeal as to entitlement to service connection 
for a right eye disability.  However, the issue certified for 
appeal is entitlement to an increased rating for a right eye 
disability.  For the reasons set forth below, the Board finds 
that it does not have jurisdiction over the increased rating 
issue, which must be remanded to afford the veteran all due 
process of law.  Bernard v. Brown, 4 Vet. App. 382, 390-394 
(1993)

Due process rights of the veteran

Certain procedural rights govern a claimant's pursuit of VA 
benefits.  A claimant "has the right to file a claim and to 
receive a decision on that claim; to identify for appeal an 
issue or issues that he or she believes were wrongly decided 
and to express disagreement; to receive an SOC; perfect the 
appeal, and submit argument on behalf of a position. . . "  
Marsh v. West, 11 Vet. App. 468, 471 (1998); citing 
38 U.S.C.A. § 7104(a), (d); 38 C.F.R. §§ 3.103, 19.29, 
20.201, 20.202, 20.700 (1997); Austin v. Brown, 6 Vet. App. 
547, 551-52 (1994); Thurber v. Brown, 5 Vet. App. 119, 122-23 
(1993); Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994); Bernard v. 
Brown, 4 Vet. App. 382, 390-91 (1993).

The issue of entitlement to service connection for myopic 
astigmatism with mild amblyopia.

A May 1993 rating decision denied service connection for 
myopic astigmatism with mild amblyopia.  A notice of 
disagreement filed in May 1994 stated in pertinent part that 
the veteran disagreed with the decision to deny service 
connection for myopic astigmatism with mild amblyopia.  
38 C.F.R. § 20.201 (1998).  A statement of the case (SOC) was 
issued with regard to this issue in January 1995.  The 
veteran perfected his appeal as to service connection for 
"my eye problem" by filing a VA Form 9 in February 1995.  
38 C.F.R. § 20.202 (1998).  However, the veteran withdrew his 
substantive appeal as to this issue in an April 1998 
correspondence.  See 38 C.F.R. § 20.204(b).  The Board finds, 
and the veteran does not dispute, that this issue has been 
properly withdrawn and is not before the Board for appellate 
consideration.

The issue of entitlement to an increased (compensable) rating 
for chorioretinal scar, right optic nerve head. 

The May 1993 rating decision also granted service connection 
for chorioretinal scar of the right optic nerve.  The RO 
granted a zero percent disability rating pursuant to 
38 C.F.R. § 4.84a, Diagnostic Code 6009 (1998).  As stated 
above, the issue of entitlement to an increased (compensable) 
rating for chorioretinal scar, right optic nerve head is 
currently certified for appeal. 

Appellate review of an adjudicative determination by the RO 
is initiated by the veteran's filing a of a timely NOD with 
the RO, followed by the RO's issuance of an SOC, and 
perfected by the veteran's filing of a substantive appeal 
with the RO.  Fenderson v. West, No 96-947, pp. 12. 14 (U.S. 
Vet. App. January 20, 1999).  The veteran indicated in his 
April 1998 correspondence wherein he withdrew his appeal for 
service connection of myopic astigmatism with mild amblyopia 
that the basis of his current appeal was "the scaring in my 
right eye".  In response to the April 1998 statement, the RO 
issued an SSOC dated in October 1998.  By issuing an SSOC and 
ultimately certifying the issue for appeal, the RO accepted 
jurisdiction over the issue.  However, the RO did not 
determine whether a timely NOD as to this issue was filed in 
response to the December 1993 rating determination.  In any 
event, no SOC with regard to this issue has ever been 
furnished to the veteran.  The issuance of an SOC necessarily 
precedes the filing of a substantive appeal.  See Fenderson, 
slip op. At 14; see also 38 C.F.R. § 20.200.  As no SOC 
regarding entitlement to an increased (compensable) rating 
for chorioretinal scar, right optic nerve head has ever been 
issued, the appeal regarding this issue cannot have been 
perfected and is therefore, not properly before the Board for 
adjudication.
 
In Bernard, the Court held that 

when the Board addresses in its decision 
a question that had not been addressed by 
the RO, it must consider whether the 
claimant has been given adequate notice 
of the need to submit evidence or 
argument on that question and an 
opportunity to submit such evidence and 
argument and to address that question at 
a hearing, and, if not, whether the 
claimant has been prejudiced thereby.  

Bernard, 4 Vet. App. at 394.

The Board finds that its making a determination at this time 
as to whether a timely NOD was filed with respect to the 
issue of an increased rating for the eye disability would be 
prejudicial to the veteran because he has not had an 
opportunity to submit evidence on that question.  The Court 
has held that "the Board's obligation to assess its own 
jurisdiction cannot come at the expense of the procedural 
rights that belong to an applicant for VA benefits who has 
had no opportunity to present evidence or argument on that 
jurisdictional issue."  Marsh, 11 Vet. App. at 471; citing 
Sutton v. Brown, 9 Vet. App. 553, 564-70 (1996); Bernard, 
supra.  Therefore, to ensure that the veteran is afforded all 
due process of law, the case must be returned to the RO for 
further development.

The Board notes that in January 1999, the veteran submitted 
an additional statement and medical evidence pertaining to 
the issue of his entitlement to an increased  rating for 
chorioretinal scar, right optic nerve head.  This evidence 
has not previously been reviewed by the RO.

In consideration of the foregoing, this case is REMANDED to 
the RO for the following action:

1. The RO should determine whether a 
timely NOD has been filed with respect 
to the December 1993 rating 
determination which granted service 
connection for chorioretinal scar of 
the right optic nerve and provided a 
10 percent disability rating.

2. If the RO determines that a timely NOD 
has been filed with regard to this 
issue, an SOC which addresses all 
evidence of record pertaining to this 
issue, to include evidence submitted 
directly to the Board in January 1999, 
with appropriate instructions 
regarding the necessity of filing a 
substantive appeal, should be sent to 
the veteran and his representative.

3. If the RO determines that a timely NOD 
has not been filed with regard to this 
issue, the RO should determine whether 
the veteran has filed a valid claim 
for an increased (compensable) rating 
for chorioretinal scar, right optic 
nerve head and, if so, should issue an 
initial rating decision as to the 
veteran's entitlement to a rating in 
excess of 10 percent for chorioretinal 
scar of the right optic nerve head.  
The appropriate notice of appellate 
rights should accompany any 
determination other than a full grant 
of the benefit sought.  Thereafter, 
the veteran should be instructed that 
he is required to follow the 
appropriate administrative steps to 
perfect an appeal of this issue if an 
appeal is so desired.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

